DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
2.	Claims 1-20 are currently pending for examination.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-2, 4-5, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson et al. (Gibson; US 2006/0012487).
	For claim 1, Gibson discloses a sign assembly [see figs. 1 and 2] comprising: 
	a reflective panel [Fig. 2: element 11; 0064:]; 
	first and second sign panels sandwiching the reflective panel [E.g. Fig. 2; see elements 12 and elements 14 sandwiching element 11], the first and second sign panels forming a channel therebetween [E.g. 0062: Light panel 13 is preferably mounted in central opening 17 in sandwiched relation between control consoles 12, also see the details see Fig. 2]; and 
	a LED strip positioned within the channel [E.g. 0062: Light panel 13 is preferably mounted in central opening 17 in sandwiched relation between control consoles 12. Diffused or prismatic panels 14 are preferably mounted in control consoles 12 in central alignment on opposite sides of central opening 17. Batteries 15 are preferably mounted on an underside of control consoles 12 and connected to two-sided bread board type LED light panel 13, thus providing electrical power to light two-sided bread board type LED light panel 13, 0066:  light panel 13 comprises LED lights 22 as illustrated and referenced in FIGS. 2, 7, 8, 12, 13, 14, and 19. LED lights 22 are preferably placed or surface mounted upon the circuit board to form or print the message that traffic control sign assembly 10 will state to oncoming traffic and people. LED lights 22 are preferably high-intensity lights and may be colored as deemed effective for the usage and situation. In a preferred embodiment, LED lights 22 are placed on each side of light panel 13 to form a legend or message on each side of light panel 13 so that an appropriate traffic control message will be communicated simultaneously to oncoming traffic on both sides of traffic control sign assembly 10. In a preferred embodiment, the legend(s), message(s), or advisories printed by LED lights 22 is/are "STOP" and "SLOW" as may be seen from a general inspection of FIG. 7. In this last regard, it is contemplated that traffic control sign assembly 10 may either state (on opposite assembly sides) "STOP-STOP" (as is generally depicted in FIG. 8) or "STOP-SLOW" for safety and traffic control purposes, such as would be the case at an accident, in construction zones, or at a school crossing scene].
	For claim 2, Gibson discloses the first and second sign panels are identical [Figs. 1 and 2 elements 12 must be identical at least in size or shape in order to enclose element 11] 
	For claim 4, Gibson discloses the first and second sign panels have letter embossments [Figs. 7-8 and 22: elements 14 have letter embossments].
	For claim 5, Gibson discloses wherein: the reflective panel has a channel therein [Fig. 2: see elements 17 and 19], the channel of the reflective panel being aligned with the channel formed between the first and second sign panels whereby the LED strip positioned within the channel formed between the first and second sign panels is also positioned in the channel of the reflective panel [E.g. 0066:  Light panel 13 is preferably mounted in central opening 17 in sandwiched relation between control consoles 12. Light panel 13 is preferably a rectangular-shaped, double-sided, printed circuit board. In one embodiment, light panel 13 comprises LED lights 22 as illustrated and referenced in FIGS. 2, 7, 8, 12, 13, 14, and 19. LED lights 22 are preferably placed or surface mounted upon the circuit board to form or print the message that traffic control sign assembly 10 will state to oncoming traffic and people. LED lights 22 are preferably high-intensity lights and may be colored as deemed effective for the usage and situation. In a preferred embodiment, LED lights 22 are placed on each side of light panel 13 to form a legend or message on each side of light panel 13 so that an appropriate traffic control message will be communicated simultaneously to oncoming traffic on both sides of traffic control sign assembly 10. In a preferred embodiment, the legend(s), message(s), or advisories printed by LED lights 22 is/are "STOP" and "SLOW" as may be seen from a general inspection of FIG. 7. In this last regard, it is contemplated that traffic control sign assembly 10 may either state (on opposite assembly sides) "STOP-STOP" (as is generally depicted in FIG. 8) or "STOP-SLOW" for safety and traffic control purposes, such as would be the case at an accident, in construction zones, or at a school crossing scene; 0010: The light panel-receiving framework frames a two-sided light emitting diode (LED) light panel, the LED lights of which are exposed by the central opening. The light panel is thus sandwiched between the cooperating sign structures within the light panel-receiving framework. Light diffusing panels are received in the opposing diffusing panel-receiving frameworks. Light emitting from the LED's thus passes through the central opening and is diffused by the opposed light diffusing panels, 0013-0015].
	For claim 8, Gibson discloses wherein: the first and second sign panels further form a second channel therebetween; and the sign assembly further comprises a second LED strip positioned within the second channel [Fig. 2: see LED lights 22 on both side of elements 13; the second channel of is formed on the backside of element 13; 0066: Light panel 13 is preferably mounted in central opening 17 in sandwiched relation between control consoles 12. Light panel 13 is preferably a rectangular-shaped, double-sided, printed circuit board. In one embodiment, light panel 13 comprises LED lights 22 as illustrated and referenced in FIGS. 2, 7, 8, 12, 13, 14, and 19. LED lights 22 are preferably placed or surface mounted upon the circuit board to form or print the message that traffic control sign assembly 10 will state to oncoming traffic and people. LED lights 22 are preferably high-intensity lights and may be colored as deemed effective for the usage and situation. In a preferred embodiment, LED lights 22 are placed on each side of light panel 13 to form a legend or message on each side of light panel 13 so that an appropriate traffic control message will be communicated simultaneously to oncoming traffic on both sides of traffic control sign assembly 10. In a preferred embodiment, the legend(s), message(s), or advisories printed by LED lights 22 is/are "STOP" and "SLOW" as may be seen from a general inspection of FIG. 7. In this last regard, it is contemplated that traffic control sign assembly 10 may either state (on opposite assembly sides) "STOP-STOP" (as is generally depicted in FIG. 8) or "STOP-SLOW" for safety and traffic control purposes, such as would be the case at an accident, in construction zones, or at a school crossing scene; 0010: The light panel-receiving framework frames a two-sided light emitting diode (LED) light panel, the LED lights of which are exposed by the central opening. The light panel is thus sandwiched between the cooperating sign structures within the light panel-receiving framework. Light diffusing panels are received in the opposing diffusing panel-receiving frameworks. Light emitting from the LED's thus passes through the central opening and is diffused by the opposed light diffusing panels, 0013-0015].
	For claim 11, Gibson discloses wherein: the first and second sign panels are sealed together with the reflective panel sandwiched therein whereby the sign assembly is a sealed lighting fixture [E.g. 0075: in order to make traffic control sign assembly 10 sturdy and practical for field use, the present invention makes use of means for connecting control consoles 12 to sign 11 and each other in unitary assembly. Said means may be further defined by comprising silicone glue fastening means 25 (referenced in FIG. 14) so as to keep components from "shearing off" if traffic control sign assembly 10 is otherwise dropped or jarred and further for keeping the unit water tight and usable in all weather conditions. In other words, it is contemplated that the silicone adhesive, having shock absorbing and weather barrier type properties may effectively function to prevent damage to components experiencing rapid accelerative forces (as by being dropped or jarred) and for enabling use of the vehicle signal light assembly in all weather conditions (as during rainy conditions); Figs. 1-2 and 21-22].

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3, 6-7, 10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson.
	For claim 3, although Gibson fails to expressly disclose wherein: the reflective panel is white and the first and second sign panels are clear PMMA (Polymethyl methacrylate) panels, Gibson teaches a reflective panel and first and second sign panels [see claim 1 analysis]. However, having the reflective panel is white and the first and second sign panels are clear PMMA (Polymethyl methacrylate) panels fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibson to have the reflective panel is white and the first and second sign panels are clear PMMA (Polymethyl methacrylate) panels in order to satisfy system needs and/or environment requirement, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Gibson.
	For claim 6, Gibson discloses wherein the LED strip emits a red light [E.g. 0064: a red color can be used for a "STOP" message].
	Gibson fails to expressly disclose wherein: the reflective panel is white and opaque, the first and second sign panels are optically transparent.
	Although Gibson fails to expressly disclose wherein: the reflective panel is white and opaque, the first and second sign panels are optically transparent, Gibson teaches a reflective panel and first and second sign panels [see claim 1 analysis]. However, having the reflective panel is white and opaque and the first and second sign panels are optically transparent fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibson to have the reflective panel is white and opaque and the first and second sign panels are optically transparent in order to satisfy system needs and/or environment requirement, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Gibson.
	For claim 7, Gibson discloses wherein: the red light emitted by the LED strip provides a total internal reflection lighting by the LED strip being positioned within the channel formed between the first and second panels which sandwich the reflective panel [E.g. 0064, 0066 and 0095].
	For claim 10, Gibson discloses wherein: the first and second sign panels each have an outer surface and an inner surface [E.g. Fig. 2; see elements 12 and elements 14 having inner and outer surface], the reflective panel being sandwiched between the inner surfaces of the first and second sign panels [E.g. Fig. 2; see elements 12 and elements 14 sandwiching element 11]; and the outer surfaces of the first and second sign panels having letter embossments [Figs. 2, 7-8 and 22: elements 14 outer surfaces have letter embossments].
	Gibson fails to expressly disclose the inner surfaces of the first and second sign panels having micro-optics.
	Although Gibson fails to expressly disclose the inner surfaces of the first and second sign panels having micro-optics, Gibson teaches an inner surfaces of the first and second sign panels [see analysis above]. However, having disclose the inner surfaces of the first and second sign panels having micro-optics fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibson to have disclose the inner surfaces of the first and second sign panels having micro-optics in order to satisfy system needs and/or environment requirement, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Gibson.
	For claim 12, Gibson discloses an assembly [see figs. 1 and 2] comprising: 
	a lighting fixture [Fig. 2: element 13] including a reflective panel [Fig. 2: element 11], first and second fixture panels [E.g. Fig. 2; see elements 12 and elements 14], and a LED strip [E.g. 0062: Light panel 13 is preferably mounted in central opening 17 in sandwiched relation between control consoles 12. Diffused or prismatic panels 14 are preferably mounted in control consoles 12 in central alignment on opposite sides of central opening 17. Batteries 15 are preferably mounted on an underside of control consoles 12 and connected to two-sided bread board type LED light panel 13, thus providing electrical power to light two-sided bread board type LED light panel 13, 0066:  light panel 13 comprises LED lights 22 as illustrated and referenced in FIGS. 2, 7, 8, 12, 13, 14, and 19. LED lights 22 are preferably placed or surface mounted upon the circuit board to form or print the message that traffic control sign assembly 10 will state to oncoming traffic and people. LED lights 22 are preferably high-intensity lights and may be colored as deemed effective for the usage and situation. In a preferred embodiment, LED lights 22 are placed on each side of light panel 13 to form a legend or message on each side of light panel 13 so that an appropriate traffic control message will be communicated simultaneously to oncoming traffic on both sides of traffic control sign assembly 10. In a preferred embodiment, the legend(s), message(s), or advisories printed by LED lights 22 is/are "STOP" and "SLOW" as may be seen from a general inspection of FIG. 7. In this last regard, it is contemplated that traffic control sign assembly 10 may either state (on opposite assembly sides) "STOP-STOP" (as is generally depicted in FIG. 8) or "STOP-SLOW" for safety and traffic control purposes, such as would be the case at an accident, in construction zones, or at a school crossing scene], and the LED strip is positioned within a channel formed between the first and second fixture panels [E.g. 0062: Light panel 13 is preferably mounted in central opening 17 in sandwiched relation between control consoles 12. Diffused or prismatic panels 14 are preferably mounted in control consoles 12 in central alignment on opposite sides of central opening 17. Batteries 15 are preferably mounted on an underside of control consoles 12 and connected to two-sided bread board type LED light panel 13, thus providing electrical power to light two-sided bread board type LED light panel 13, 0066:  light panel 13 comprises LED lights 22 as illustrated and referenced in FIGS. 2, 7, 8, 12, 13, 14, and 19. LED lights 22 are preferably placed or surface mounted upon the circuit board to form or print the message that traffic control sign assembly 10 will state to oncoming traffic and people. LED lights 22 are preferably high-intensity lights and may be colored as deemed effective for the usage and situation. In a preferred embodiment, LED lights 22 are placed on each side of light panel 13 to form a legend or message on each side of light panel 13 so that an appropriate traffic control message will be communicated simultaneously to oncoming traffic on both sides of traffic control sign assembly 10. In a preferred embodiment, the legend(s), message(s), or advisories printed by LED lights 22 is/are "STOP" and "SLOW" as may be seen from a general inspection of FIG. 7. In this last regard, it is contemplated that traffic control sign assembly 10 may either state (on opposite assembly sides) "STOP-STOP" (as is generally depicted in FIG. 8) or "STOP-SLOW" for safety and traffic control purposes, such as would be the case at an accident, in construction zones, or at a school crossing scene]; a sign frame formed by first and second sign component panels [E.g. see Figs. 1 and 2; see elements 12 and elements 14 sandwiching element 11 to form a sign frame]; and
	wherein the lighting fixture is sandwiched between the first and second sign component panels [E.g. 0062: Light panel 13 is preferably mounted in central opening 17 in sandwiched relation between control consoles 12. Diffused or prismatic panels 14 are preferably mounted in control consoles 12 in central alignment on opposite sides of central opening 17. Batteries 15 are preferably mounted on an underside of control consoles 12 and connected to two-sided bread board type LED light panel 13, thus providing electrical power to light two-sided bread board type LED light panel 13, 0066:  light panel 13 comprises LED lights 22 as illustrated and referenced in FIGS. 2, 7, 8, 12, 13, 14, and 19. LED lights 22 are preferably placed or surface mounted upon the circuit board to form or print the message that traffic control sign assembly 10 will state to oncoming traffic and people. LED lights 22 are preferably high-intensity lights and may be colored as deemed effective for the usage and situation. In a preferred embodiment, LED lights 22 are placed on each side of light panel 13 to form a legend or message on each side of light panel 13 so that an appropriate traffic control message will be communicated simultaneously to oncoming traffic on both sides of traffic control sign assembly 10. In a preferred embodiment, the legend(s), message(s), or advisories printed by LED lights 22 is/are "STOP" and "SLOW" as may be seen from a general inspection of FIG. 7. In this last regard, it is contemplated that traffic control sign assembly 10 may either state (on opposite assembly sides) "STOP-STOP" (as is generally depicted in FIG. 8) or "STOP-SLOW" for safety and traffic control purposes, such as would be the case at an accident, in construction zones, or at a school crossing scene].
	Gibson fails to expressly disclose wherein the reflective panel is white and opaque, the first and second fixture panels are optically transparent.
	Although Gibson fails to expressly disclose wherein: the reflective panel is white and opaque, the first and second fixture panels are optically transparent, Gibson teaches a reflective panel and first and second sign panels [see claim 12 analysis]. However, having the reflective panel is white and opaque, the first and second fixture panels are optically transparent fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gibson to have the reflective panel is white and opaque, the first and second fixture panels are optically transparent in order to satisfy system needs and/or environment requirement, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Gibson.
	For claim 13, Gibson discloses wherein: the sign frame has an octagon perimeter [E.g. 0064 and 0095].
	For claim 14, Gibson discloses wherein: each of the first and second sign component panels of the sign frame have openings thereon; each of the first and second fixture panels of the lighting fixture have embossments thereon; and the embossments of the first and second fixture panels of the lighting fixture extend into the openings of the first and second sign component panels of the sign frame [E.g. 0066:  Light panel 13 is preferably mounted in central opening 17 in sandwiched relation between control consoles 12. Light panel 13 is preferably a rectangular-shaped, double-sided, printed circuit board. In one embodiment, light panel 13 comprises LED lights 22 as illustrated and referenced in FIGS. 2, 7, 8, 12, 13, 14, and 19. LED lights 22 are preferably placed or surface mounted upon the circuit board to form or print the message that traffic control sign assembly 10 will state to oncoming traffic and people. LED lights 22 are preferably high-intensity lights and may be colored as deemed effective for the usage and situation. In a preferred embodiment, LED lights 22 are placed on each side of light panel 13 to form a legend or message on each side of light panel 13 so that an appropriate traffic control message will be communicated simultaneously to oncoming traffic on both sides of traffic control sign assembly 10. In a preferred embodiment, the legend(s), message(s), or advisories printed by LED lights 22 is/are "STOP" and "SLOW" as may be seen from a general inspection of FIG. 7. In this last regard, it is contemplated that traffic control sign assembly 10 may either state (on opposite assembly sides) "STOP-STOP" (as is generally depicted in FIG. 8) or "STOP-SLOW" for safety and traffic control purposes, such as would be the case at an accident, in construction zones, or at a school crossing scene; 0010: The light panel-receiving framework frames a two-sided light emitting diode (LED) light panel, the LED lights of which are exposed by the central opening. The light panel is thus sandwiched between the cooperating sign structures within the light panel-receiving framework. Light diffusing panels are received in the opposing diffusing panel-receiving frameworks. Light emitting from the LED's thus passes through the central opening and is diffused by the opposed light diffusing panels, 0013-0015; Fig. 2].
	For claim 15, Gibson discloses wherein: the openings of the first and second sign component panels of the sign frame form the word “STOP” on each of the first and second sign component panels of the sign frame; and the embossments of the first and second fixture panels of the lighting fixture form the word “STOP” on each of the first and second fixture panels of the lighting fixture [E.g. 0063: first silk screen 20 bearing the legend "STOP" appears on back of one of diffused or prismatic panels 14 is mounted in one of control consoles 12 and second silk screen 20 with bearing the legend "STOP" or "SLOW" appears on back of another of diffused or prismatic panels 14 mounted in another of control consoles 12, 0064:  red color can be used for a "STOP" message and orange for "SLOW" and these colors can be painted to conform with standard shapes as used in traffic laws, such as octagonal for stop and triangular for yield and so forth. Moreover, sign 11 may be silk screened to enhance the messages displayed and the size and presentation of the sign is intended to meet all federal, state, and local codes, 0066: the legend(s), message(s), or advisories printed by LED lights 22 is/are "STOP" and "SLOW" as may be seen from a general inspection of FIG. 7. In this last regard, it is contemplated that traffic control sign assembly 10 may either state (on opposite assembly sides) "STOP-STOP" (as is generally depicted in FIG. 8) or "STOP-SLOW" for safety and traffic control purposes, such as would be the case at an accident, in construction zones, or at a school crossing scene, 0094-0099, Figs. 2, 7-8, 20, 25].
	For claim 16, Gibson discloses wherein: the LED strip emits a red light [E.g. 0064: a red color can be used for a "STOP" message].
	For claim 17, Gibson discloses  wherein: the first and second fixture panels are sealed together with the reflective panel sandwiched therein whereby the lighting fixture is a sealed lighting fixture [E.g. 0075: in order to make traffic control sign assembly 10 sturdy and practical for field use, the present invention makes use of means for connecting control consoles 12 to sign 11 and each other in unitary assembly. Said means may be further defined by comprising silicone glue fastening means 25 (referenced in FIG. 14) so as to keep components from "shearing off" if traffic control sign assembly 10 is otherwise dropped or jarred and further for keeping the unit water tight and usable in all weather conditions. In other words, it is contemplated that the silicone adhesive, having shock absorbing and weather barrier type properties may effectively function to prevent damage to components experiencing rapid accelerative forces (as by being dropped or jarred) and for enabling use of the vehicle signal light assembly in all weather conditions (as during rainy conditions); Figs. 1-2 and 21-22].
	For claim 18, Gibson discloses wherein: at least one of the first and second sign component panels of the sign frame has a signal lamp thereon [E.g. 0060-0061, 0063, Figs. 1-2].

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Gamble et al. (Gamble; US 2019/0272779).
	For claim 9, Gibson fails to expressly disclose wherein: the channels are respectively positioned laterally across a top edge of the first and second sign panels and a bottom edge of the first and second sign panels whereby the LED strips positioned within the channels respectively extend laterally across the top edge of the first and second sign panels and the bottom edge of the first and second sign panels.
	However, as shown by Gamble, it was well known in the art of signs to include channels that are respectively positioned laterally across a top edge of a first and second sign panels and a bottom edge of the first and second sign panels whereby an LED strips positioned within the channels respectively extend laterally across the top edge of the first and second sign panels and the bottom edge of the first and second sign panels [E.g. 0080: The light dispersion panel 16 of the illustrated embodiment has a set of grooves 26a, 26b, 26c recessed in a front face thereof. In the illustrated example, the grooves run along three perimeter edges of the panel 16, particularly along elongated top and bottom perimeter edges of the panel and one of the two shorter side perimeter edges of the panel. The illustrated embodiment features two LED light strips 18a, 18b. The first light strip 18a resides in the upper groove 26a situated adjacent the top edge of the panel 16, and the second light strip 18b resides in the lower groove 26b situated adjacent the bottom edge of the panel 16. Connection wiring 28 between the two LED light strips 18a, 18b occupies the third groove 26c situated adjacent the side perimeter edge of the panel. The LEDs of each strip face inwardly toward the center of the light dispersion panel 16, away from the respective perimeter edge thereof. The grooves reside closely adjacent the perimeter edges of the panel 16, whereby a substantial majority of the panel's overall area is located inwardly of the grooves. Activation of the LEDs when connected to a suitable power source will thus emit light inwardly away from the adjacent edge of the panel, and thus illuminate the major central area of the panel 16; 0076: FIG. 1 is an exploded view of the sign illustrating its constituent components, including a front panel 12, an opposing rear panel 14 of similar or equal size and shape to the front panel 12, a light dispersion panel 16 of similar shape and slightly smaller size than the front and rear panels for sandwiched receipt therebetween, LED light strips 18 for illuminating the light dispersion panel 16, and a reflective backing sheet 19 of similar shape and slightly smaller size than the light dispersion panel 16 for placement therebehind and in front of the rear panel 14. Illuminated by the LED light strips 18, the light dispersion panel 16 forms a built-in LED-based light source for backlighting the front panel 12, which includes opaquely masked areas forming blacked-out indicia 20 of appropriate wording for the intended school bus application of the sign; 0082-0085].
	It would have been obvious to one of ordinary skill in the art of signs before
the effective filling date of the claimed invention to modify Gibson with the teaching of Gamble because it would have been obvious to one of ordinary skill in the art to try to place the channels and the LED light on a top edge and bottom edge of the panels as it is merely choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
	
10.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Vidri et al. (Vidri; US 2010/0315222).
	For claim 19, Gibson fails to expressly disclose wherein: the sign frame further includes a mounting bracket mounted to a rotor bracket of an actuator whereby the assembly is movable between a stowed position and a deployed position during actuation of the actuator.
	However, as shown by Vidri, it was well known in the art of signs to include a sign frame that includes a mounting bracket mounted to a rotor bracket of an actuator whereby an assembly is movable between a stowed position and a deployed position during actuation of the actuator [E.g. 0022: The stop arm arrangement 12 comprises a sealed electrical actuator assembly 14 that is mounted on the side 16 of the school bus 10, a stop arm 18 having a stop sign with integral arms that are hinged on the actuator assembly 14 for pivotal movement, and a retainer arrangement 200. The actuator assembly 14 pivots the stop arm 18 between a retracted (stored) position adjacent the side 16 of the school bus 10 and an extended (deployed) position where the stop arm 18 extends outwardly of the bus side 16 in a perpendicular fashion as shown in FIG. 1; 0037, 0039, Fig. 3-6].
	It would have been obvious to one of ordinary skill in the art of signs before
the effective filling date of the claimed invention to modify Gibson with the teaching of Vidri in order to allow automatic deployment or stowing of the sign when needed and thereby increase the overall user convenience and provide ease of use.
	For claim 20, although Vidri fails to teach wherein: the mounting bracket of the sign frame is mounted to the rotor bracket of the actuator via a one screw attachment, Virdi teaches the mounting bracket of the sign frame is mounted to the rotor bracket of the actuator via multiple screw attachment [Figs. 3b and 5]. However, having the mounting bracket of the sign frame is mounted to the rotor bracket of the actuator via a one screw attachment  fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vidri to have the mounting bracket of the sign frame is mounted to the rotor bracket of the actuator via a one screw attachment in order to satisfy system needs and/or environment requirement, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Vidri.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Groothues et al. (US 2016/0170128)
	Vasylyev (US Pat. No. 10,480,752)
	Kaoh (US 2013/0255116)

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689